Citation Nr: 1117947	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  10-35 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1. Entitlement to an initial compensable rating for bilateral hearing loss prior to December 6, 2010.

2. Entitlement to a rating in excess of 10 percent for bilateral hearing loss beginning December 6, 2010. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from February 1942 to July 1945. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas which granted service connection for bilateral hearing loss and assigned a noncompensable evaluation. 

In October 2010 a video conference Board hearing was held before the undersigned; the transcript is of record. 

In a November 2010 decision the Board remanded the claim for a VA examination.  The remand instructions have been substantially complied with.  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).

Following the Board's remand, a March 2011 rating decision increased the rating to 10 percent for bilateral hearing loss effective December 6, 2010. 

As the increased rating does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim, the issue of an increased rating for the entire time period on appeal remains pending.  See AB v. Brown, 6 Vet. App. 35 (1993).

When evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the issue of employability has not been raised by the record.  The Veteran has reported that he is not working because he is retired due to age or duration of employment, not that he is unemployable.  There is no indication that the Veteran's service-connected hearing loss has precluded him from obtaining employment.  As such, the issue of unemployability has not been raised and further consideration of TDIU is not warranted. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. Prior to December 6, 2010 the Veteran's bilateral hearing loss measured Level II in the right and left ears at the most impaired.

2. Beginning December 6, 2010 the Veteran's bilateral hearing loss measured Level IV in the right and left ears at the most impaired. 


CONCLUSIONS OF LAW

1. Prior to December 6, 2010 the criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.383, 4.85, 4.86, Diagnostic Code 6100 (2010).

2.  Beginning December 6, 2010 the criteria for a rating in excess of 10 percent for bilateral hearing loss has not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.383, 4.85, 4.86, Diagnostic Code 6100 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance 

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, the Secretary is required to inform the appellant of the information and evidence not of record that (1) is necessary to substantiate the claim, (2) the Secretary will seek to obtain, if any, and (3) the appellant is expected to provide, if any. See 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The issues of increased ratings for bilateral hearing loss involve "downstream" issues, as the initial claim for service connection for bilateral hearing loss was granted in the July 2010 rating decision appealed, and the current appeal arises from the Veteran's disagreement with the ratings originally and subsequently assigned.

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated; it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  As the Veteran's claim for an increased initial disability rating was appealed directly from the initial rating assigned, no further action under the section 5103(a) is required.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696, (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained VA treatment records and conducted VA examinations.  The VA examination was adequate as all necessary testing was conducted in order to permit evaluation of the Veteran's current bilateral hearing loss picture.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however. This practice is known as "staged" ratings." Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Disability ratings for hearing loss are derived from a mechanical application of Diagnostic Code 6100 of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992); 38 C.F.R. § 4.85. 

Under the rating criteria, the basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity, as measured by the results of controlled speech discrimination testing (Maryland CNC) together with the average decibel threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 hertz.  These test results are entered into a table of the rating schedule (Table VI) to determine the auditory acuity level of each ear (ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness), and these auditory acuity levels are entered into another table (Table VII) of the rating schedule to determine the percentage disability rating.  38 C.F.R. § 4.85.

The Veteran contends that his bilateral hearing loss is worse than the ratings currently assigned. 

At a February 2010 VA audiology evaluation, pure tone thresholds, in decibels, were as follows:


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
50
45
65
60
55
86
II
LEFT
55
45
50
70
55
88
II

Applying the rating criteria to the findings noted above, the February 2010 VA examination results in Level II hearing acuity for the right and left ears at the most impaired.  See 38 C.F.R. § 4.85, Table VI.  Applying the Roman numeral designations for each ear to Table VII results in a noncompensable rating for bilateral hearing loss.  38 C.F.R. §§ 3.383, 4.85(h) (2010).  

The provisions of 38 C.F.R. § 4.86 pertaining to exceptional patterns of hearing loss do not apply to the February 2010 VA audiology evaluation as all four frequencies are not 55 decibels or more. 

At a December 6, 2010 VA audiology evaluation, pure tone thresholds, in decibels, were as follows:


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
55
55
70
65
61
82
IV
LEFT
55
55
60
75
61
78
IV


Applying the rating criteria to the findings noted above, the December 2010 VA examinations result in Level IV hearing acuity for both the right and left ears under Table VI.  See 38 C.F.R. § 4.85, Table VI.  

The provisions of 38 C.F.R. § 4.86(a) pertaining to exceptional patterns of hearing loss are applicable, and the examinations result in Level IV hearing acuity for both the right and left ears under Table VIA.  See 38 C.F.R. § 4.86, Table VIA.  

Applying the Roman numeral designations for each ear to Table VII results in a 10 percent rating for bilateral hearing impairment beginning December 6, 2010.  38 C.F.R. §§ 3.383, 4.85, 4.486 (2010).  

VA treatment records do not contain any additional audiometric evaluations which could be used to evaluate the Veteran's hearing loss acuity.  The December 2010 VA examiner noted the Veteran's difficulty communicating with people which is worse with any background noise, and his need to rely on non-verbal communication due to his moderately severe hearing loss. 

The Veteran is competent to report his symptomatology, to include difficulty hearing speech when there is background noise.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the rating evaluation of bilateral hearing loss and his views are of limited probative value.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Staged ratings, other than the ones already assigned, are not warranted.  Fenderson 12 Vet. App. 119, 126-127 (1999).

The audiometric test results do not provide a basis for an initial compensable rating for bilateral hearing loss prior to December 6, 2010.  The preponderance of the evidence is against the claim; there is no doubt to be resolved; and an initial compensable rating for bilateral hearing loss prior to December 6, 2010 is not warranted.

Beginning December 6, 2010, the audiometric test results do not provide the basis for a rating in excess of 10 percent for bilateral hearing loss.  The preponderance of the evidence is against the claim; there is no doubt to be resolved; and a rating in excess of 10 percent beginning December 6, 2010 is not warranted.  

Extraschedular 

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service.  An extra-schedular evaluation is warranted where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service- connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations are adequate as the diagnostic criteria adequately address the severity and symptomatology of the Veteran's disabilities.  Moreover, higher schedular evaluations are available upon a showing of additional symptomatology.  The Veteran has not required hospitalization due to his service-connected disability, and marked interference with employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss prior to December 6, 2010 is denied.

Entitlement to an increased rating in excess of 10 percent for bilateral hearing loss beginning December 6, 2010 is denied. 
 



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


